In a letter dated January 13, 2004, to the Clerk of the Appellate Courts, respondent, Byron J. Moore, of Wichita, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice in Kansas, pursuant to Supreme Court Rule 217 (2003 Kan. Ct. R. Annot. 281).
■ On March 8, 2002, the respondent was suspended for 2 years by this court. In re Moore, 273 Kan. 154, 41 P.3d 831 (2002). At the time the respondent surrendered his license, three complaints were docketed with the Disciplinary Administrator’s office in which a hearing had been ordered. In those cases there were allegations concerning lack of diligence and unearned retainers.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Byron J. Moore be and is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Byron J. Moore from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2003 Kan. Ct. R. Annot. 286).
Dated this 2nd day of February, 2004.